Motion was made by defendant to transfer this cause to the equity side of the docket, there to be tried as provided by section 6490 of the Code of 1923. There was demurrer filed to this motion, but no ruling on the demurrer appears of record. There are two affidavits appearing, and the judgment of the court is: "And the defendant files motion to transfer the case to the equity side of court by separate paper and said motion is by the court heard and considered, whereupon, it is ordered and adjudged by the court that the said motion be and the same is hereby overruled and defendant excepts." If the appellant has a right to review the action of the trial court indenying a motion to transfer the cause under the above section of the Code, it must be by bill of exceptions. Certain it is that it cannot be reviewed on the record as it is here sought to do. Pearson v. City of Birmingham, 210 Ala. 296, 97 So. 916; Wiggins et al. v. Stewart Bros., 215 Ala. 9, 109 So. 101.
We find no error in the record, and the judgment is affirmed.
Affirmed.